Citation Nr: 0017547	
Decision Date: 06/30/00    Archive Date: 07/11/00

DOCKET NO.  97-34 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



INTRODUCTION

The veteran served on active duty from August 1944 to April 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 decision by the RO.


FINDING OF FACT

Competent evidence has been received which suggests that the 
veteran has a current psychiatric disorder that was incurred 
in or aggravated by service.


CONCLUSION OF LAW

The claim of service connection for a psychiatric disorder is 
well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains that service connection should be 
granted for a psychiatric disorder.  He contends that his 
current psychiatric difficulties can be attributed to his 
period of active military service.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303(a), 3.306 (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 
12 Vet. App. 477, 485-86 (1999).  If the claimant does not 
meet this initial burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that evidence pertaining to each of 
three elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  This third element may also be established by the 
use of statutory presumptions.  See 38 U.S.C.A. § 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

In the present case, the Board finds that the claim of 
service connection for a psychiatric disorder is well 
grounded.  The record shows that the veteran was treated for 
psychiatric difficulties in service.  The record further 
shows that he has a psychiatric disability currently, and 
there is competent opinion evidence in the record from Thomas 
D. Angelo, M.D., to the effect that the currently disability 
was incurred in or aggravated by the veteran's period of 
active military duty.  Under the circumstances, it is the 
Board's conclusion that the requirements for a well-grounded 
claim have been satisfied.  Consequently, to this extent, the 
appeal is granted.


ORDER

The claim of service connection for a psychiatric disorder is 
well grounded; to this extent, the appeal is granted.


REMAND

As noted above, the Board has determined that the veteran's 
claim is well grounded.  Because the claim is well grounded, 
VA has a duty to assist him in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991).

In this regard, the Board notes that the opinion from Dr. 
Angelo, while sufficient to make the veteran's claim well 
grounded, does not provide an adequate basis for a grant of 
service connection.  This is true, in part, because there is 
no indication that Dr. Angelo reviewed all of the evidence 
pertaining to the veteran's complete medical and military 
history prior to offering his opinion on the matter.

In the context of a claim for service connection, the duty to 
assist includes the duty to provide the veteran with a 
thorough and contemporaneous medical examination, one that 
includes a medical opinion as to whether the claimed 
disability is in any way related to service.  Moore v. 
Derwinski, 1 Vet. App. 401, 405-06 (1991); Witherspoon v. 
Derwinski, 2 Vet. App. 4 (1991).  Because Dr. Angelo's 
opinion is unsatisfactory in this regard, and because the 
veteran has not been afforded an examination by VA aimed at 
assessing the etiology of the disability in question, a 
remand is required.  38 C.F.R. §§ 3.326, 19.9 (1999).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for a psychiatric 
disorder that has not already been made 
part of the record, and should assist 
him in obtaining such evidence following 
the procedures set forth in 38 C.F.R. 
§ 3.159 (1999).  The RO should make an 
effort to ensure that all relevant 
records of VA treatment have been 
obtained for review.  The veteran should 
be given a reasonable opportunity to 
respond to the RO's communications, and 
any additional evidence received should 
be associated with the claims folder.

	2.  After the above development has been 
completed, the RO should have the 
veteran examined for the purpose of 
obtaining a medical opinion as to the 
etiology of any current, acquired 
psychiatric difficulties.  The examiner 
should examine the veteran and conduct a 
thorough review of the claims folder 
before providing a current diagnosis and 
an opinion as to each of the following 
questions:

	a.  Is it at least as likely as not that 
the veteran has a current, acquired 
psychiatric disorder that is 
etiologically related to his military 
service?

	b.  If the answer to the question (a) 
above is yes, is it at least as likely 
as not that the currently shown disorder 
had its onset in service, or is it 
absolutely clear that the disability 
pre-existed the veteran's military 
service?

	c.  If the answer to question (b) above 
is that it is absolutely clear that the 
disability in question pre-existed 
service, is it at least as likely as not 
that the disability worsened during 
service?

d.  If the answer to question (c) above 
is that it is at least as likely as not 
that the disability in question 
underwent a worsening during service, is 
it at least as likely as not that it 
worsened beyond the natural progression 
of the condition, or is it absolutely 
clear that any worsening in service was 
the result of the condition's natural 
progress?

A complete rationale for all opinions 
should be provided.

3.  The RO should thereafter take 
adjudicatory action on the claim of 
service connection for a psychiatric 
disorder.  If the benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	DAVID A. BRENNINGMEYER
	Acting Member, Board of Veterans' Appeals

 



